From:              Abel Acosta
To:                Kelley Reyes
Subject:           FW: WR-78,165-02 Chadrick Pate 6/15/15 Filings
Date:              Wednesday, June 17, 2015 2:27:03 PM




fyi

Abel Acosta
Clerk
Court of Criminal Appeals
512-936-1620
abel.acosta@txcourts.gov

-----Original Message-----
From: Nema Bardin [mailto:bardinnema@yahoo.com]
Sent: June 17, 2015 12:51 PM
To: Abel Acosta
Subject: WR-78,165-02 Chadrick Pate 6/15/15 Filings


6/17/15

Dear Mr. Acosta,

I sent you an email earlier today regarding the above described Writ, and identified a potential problem
with the Case Mail in this cause.

At the time I sent the first email, the Supplements to the Writ had not been posted to the case mail.

They were posted at some point this morning.

I opened the case mail and found that the top page was file stamped Received 6717/15.

In viewing the (3) documents filed
 1. Supplement to Writs adding Additional Clam/Grounds for Relief.
 2. Supplement to Writs adding MASTER INDEX.
3.  Supplement  to Writs adding SWORN STATEMENT

I discovered that PAGE 3 OF THE SUPPLEMENT ADDING MASTER INDEX WAS MISSING.
I HAVE ATTACHED THE MISSING PAGE TO THIS EMAIL.

I also discovered in SUPPLEMENT ADDING ADDITIONAL CLAIMS/GROUNDS FOR RELIEF
that the Cover Sheet for Exhibit # 26 was out of order.   There are only (2) exhibits,  #25 and #26
both have cover sheets.

The cover sheet for #26 is scanned on top of the cover sheet for Exhibit #25. It should be filed
3 pages later so that it is on top of Exhibit # 26.

Thank You,

Nema Bardin
512-487-0197